            Case 2:20-cv-00485-JLR-MLP Document 22 Filed 03/01/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    SHONDOLYN ROCHELLE BLEVINS,

 9                                   Petitioner,            Case No. C20-485-JLR-MLP

10           v.
                                                            ORDER DIRECTING RESPONDENT
11    ISRAEL JACQUEZ, Warden, Federal                       TO SUPPLEMENT THE RECORD
      Detention Center SeaTac,
12
                                     Respondent.
13

14          This is a federal habeas action filed under 28 U.S.C. § 2241. Petitioner’s federal habeas

15   petition is currently ripe for consideration. This Court, in reviewing the materials submitted by

16   Respondent in support of his return to the petition, discovered that one of the exhibits attached to

17   the declaration of Kenneth Craddock appears to be incomplete and another exhibit is missing

18   entirely. The apparently incomplete exhibit is Exhibit C, the incident report that initiated the

19   disciplinary action which is the basis of Petitioner’s federal habeas petition. Mr. Craddock

20   references in his declaration information purportedly contained in “Part III” of the incident

21   report. (See Dkt. # 18-1, Declaration of Kenneth Craddock (Craddock Decl.), ¶ 6C.) However,

22   the incident report submitted to the Court consists of a single page containing only Parts I and II

23
     ORDER DIRECTING RESPONDENT TO
     SUPPLEMENT THE RECORD - 1
            Case 2:20-cv-00485-JLR-MLP Document 22 Filed 03/01/21 Page 2 of 2




 1   of the report. (Craddock Decl., Ex. C.) Part III of the report, which apparently includes

 2   information pertaining to the investigation of the rule violation at issue here, is missing.

 3           The missing exhibit is Exhibit H which is referenced in Mr. Craddock’s declaration but

 4   was not submitted as a part of Respondent’s return. (See Craddock Decl., ¶ 13.) This exhibit

 5   purports to be copies of Petitioner’s appeal of the disciplinary decision to the Regional Director,

 6   the Regional Director’s response, Petitioner’s appeal to the Office of General Counsel, and the

 7   National Inmate Appeals’ final response. (See id.) It is unclear whether anything contained in the

 8   incomplete or missing exhibits is likely to affect the outcome of Petitioner’s petition, but the

 9   record relied on by Respondent should, at the very least, be complete before the Court proceeds

10   to disposition of the petition.

11           Based on the foregoing, the Court hereby ORDERS as follows:

12           (1)     Respondent shall submit to the Court, not later than March 19, 2021, complete

13   copies of Exhibits C and H to the Declaration of Kenneth Craddock.

14           (2)     Respondent’s return to Petitioner’s federal habeas petition (dkt. # 18) is RE-

15   NOTED on the Court’s calendar for consideration on March 19, 2021.

16           (3)     The Clerk is directed to send copies of this Order to Petitioner, to counsel for

17   Respondent, and to the Honorable James L. Robart.

18           DATED this 1st day of March, 2021.

19


                                                    A
20

21                                                  MICHELLE L. PETERSON
                                                    United States Magistrate Judge
22

23
     ORDER DIRECTING RESPONDENT TO
     SUPPLEMENT THE RECORD - 2
